Judgment, Supreme Court, Bronx County (Hansel McGee, J., and a jury), entered April 10, 1996, dismissing the complaint against Medical and Health Research Association of New York City, Inc., unanimously affirmed, without costs.
Although the defense counsel’s actions in denigrating plaintiffs’ experts and seeking to elicit irrelevant collateral matters fell significantly below the appropriate standard of advocacy, virtually none of the comments complained of have been preserved for appellate review by either timely objection or a motion for a mistrial (Camperlengo v Lenox Hill Hosp., 239 AD2d 150) and we decline to reach them (cf., Berkowitz v Marriott Corp., 163 AD2d 52). It was not erroneous to allow defendant’s attorney to cross-examine on either the contents or the theories set forth in plaintiffs’ bill of particulars. The court’s comments did not demonstrate bias toward either side. We find that the court’s occasional questioning of witnesses was similarly free from bias and was designed to clarify the issues (compare, Taromina v Presbyterian Hosp., 242 AD2d 505, and Schrager v New York Univ., 227 AD2d 189, with William Capital Assocs. v Harrison, 240 AD2d 198). We have considered plaintiffs’ other contentions and find that they do not warrant a different result. Concur—Sullivan, J. P., Milonas, Wallach, Williams and Colabella, JJ.